Citation Nr: 0311245	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-09 956	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from October 1964 
to December 1967.  He died in November 1997.  The appellant 
is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating action of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia.  In that decision, service connection for 
the cause of the veteran's death was denied.  

Following notification of this decision, the appellant, the 
veteran's surviving spouse, perfected a timely appeal with 
respect to the denial of her claim for service connection for 
the cause of the veteran's death.  In a March 2000 decision, 
the Board denied this issue.  

The appellant then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2000, the Court issued an Order vacating the 
March 2000 decision and remanding it to the Board for further 
development consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)).  Accordingly, the case was returned to 
the Board for action consistent with the Court's Order.  

Thereafter, in August 2001, the Board remanded the 
appellant's claim to the Roanoke, Virginia Regional Office 
for further evidentiary development consistent with the VCAA.  
Following completion of the requested development, the St. 
Petersburg, Florida Regional Office (RO) (to which the 
veteran's claims folder had been transferred following the 
appellant's relocation of residence) returned the file to the 
Board in April 2003 for final appellate review.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The certificate of death indicates that the veteran died 
on November [redacted] 1997 at the age of 51 years as a result of an 
acute myocardial infarction.  

3.  A cardiovascular disorder, to include a myocardial 
infarction, was not shown in service, shown to be otherwise 
related to any incident of the veteran's military duty, or 
shown within one year after the veteran's discharge from 
service.  

4.  At the time of the veteran's death, service connection 
had been established for following disabilities:  anxiety 
neurosis with depression (100% from March 1995), residuals of 
a shell fragment wound to the left upper arm (30% from 
December 1967), residuals of a shell fragment wound to the 
left chest with a retained foreign body (20% from December 
1967), residuals of a shell fragment wound to the right 
anterior neck with a retained foreign body and a fracture of 
the right first rib (20% from December 1967), residuals of a 
shell fragment wound to the lower lip (10% from December 
1967), residuals of a shell fragment wound to the left index 
finger (0% from December 1967).  

5.  A service-connected disability did not cause, or 
contribute to the cause of, the veteran's death, nor did any 
incident of service contribute substantially or materially to 
the cause of his death.



CONCLUSIONS OF LAW

1.  A cardiovascular disorder, to include a myocardial 
infarction, was not incurred in or aggravated by active 
military duty, and may not be presumed to have been incurred 
in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).  

2.  A disability incurred in service did not cause or 
contribute to the cause of the veteran's death, nor did any 
incident of service contribute substantially or materially to 
the cause of his death.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and to complete her claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The discussions in September 2001 and 
February 2002 letters as well as the February 2003 
supplemental statement of the case informed the veteran and 
her attorney of the specific provisions of the VCAA, the 
criteria used to adjudicate her cause of death claim, the 
type of evidence needed to substantiate this issue, as well 
as the specific type of information necessary from her.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  

Furthermore, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  A 
review of the claims folder indicates that the RO has 
obtained all available service medical records and relevant 
post-service treatment records adequately identified by the 
appellant.  Furthermore, in November 2001, the veteran's 
claims folder was furnished to a VA physician who rendered an 
opinion regarding the etiology of the myocardial infarction 
which caused the veteran's death.  Further, following 
subsequent receipt of additional medical records, the 
veteran's claims folder was referred to this doctor once 
again in August 2002 for an addendum to his initial 
conclusion.  As such, the Board finds that VA has met the 
requirements of the VCAA and its implementing regulations and 
will proceed to address the appellant's cause of death claim 
based upon a complete and thorough review of the pertinent 
evidence associated with the veteran's claims folder.  

Factual Background

Available service medical records reflect treatment for 
multiple fragment wounds, including to the veteran's neck, 
left chest, and left upper arm (with no artery or nerve 
involvement) in June 1966.  Subsequently, in April 1968, the 
veteran was treated for residual pain in his left upper 
extremity for the previous week.  

The service medical records are negative for complaints of, 
treatment for, or findings of psychiatric or cardiovascular 
disorders.  At the separation examination conducted in 
October 1967, the veteran denied ever having experienced pain 
or pressure in his chest, palpitation or a pounding heart, 
high or low blood pressure, frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, loss of memory or amnesia, or nervous trouble of any 
sort.  This examination demonstrated that the veteran's blood 
pressure was 120/70 and that his cardiovascular and 
psychiatric evaluations were normal.  

In December 1967, the veteran was discharged from active 
military duty.  In May 1968, he underwent a VA examination 
which included diagnoses of superficial and asymptomatic 
residuals of multiple shell fragment wounds of the lip area, 
lower anterolateral right neck area, and left infraclavicular 
area; residual shell fragment wound to the left upper arm at 
the mid-humeral level; neurological syndrome of the left 
upper extremity (possibly due to the cervical rib or local 
soft tissue reaction of the infraclavicular region after the 
shell fragment wound); recently removed retained foreign body 
and shell fragment wound scar of the left upper arm; and an 
anxiety reaction with some depression.  While the veteran was 
found not to need hospitalization for his psychiatric 
condition, extensive outpatient treatment was determined to 
be necessary.  In addition, this post-service examination 
provided a blood pressure reading of 120/70 and a negative 
cardiovascular evaluation.  

Based on this in-service and post-service evidence, in a June 
1968 rating action, service connection was granted for the 
following disabilities:  an anxiety reaction with depression 
(30% from December 1967), residuals of a shell fragment wound 
to the left upper arm (30% from December 1967), residuals of 
a shell fragment wound to the left chest with a retained 
foreign body (20% from December 1967), residuals of a shell 
fragment wound of the right anterior lower right neck with a 
retained foreign body and a fracture of the right first rib 
(20% from December 1967), residuals of a shell fragment wound 
of the lower lip (10% from December 1967), and residuals of a 
shell fragment wound to the left index finger (0% from 
December 1967).  

Subsequent relevant medical records indicate that, in May 
1970, the veteran was hospitalized at a VA medical facility 
and that, during that time, he underwent a left neck 
exploration and transection of his left anterior scalene 
muscle.  The treating physician diagnosed scalenusanticus 
syndrome involving the left arm.  

In June 1973, the veteran underwent a VA psychiatric 
examination which demonstrated that the veteran was pleasant, 
cooperative, tense, anxious, fidgety, and employed and that 
he had good family relationships, no particular complaints at 
the time of the evaluation (except for pain in his left arm 
and neck which prevented him from doing any heavy lifting), 
and no evidence of a mood or thought disturbance.  The 
examiner diagnosed chronic anxiety neurosis.  Based on these 
relatively negative findings, by a July 1973 rating action, 
the evaluation for the veteran's service-connected anxiety 
reaction with depression was reduced to 10% disabling, 
effective from October 1973.  

Thereafter, in March 1979, the veteran received outpatient VA 
treatment for his anxiety reaction and probable tension 
headaches.  At this treatment session, he was found to have 
blood pressure readings of 160/95 and 150/100.  A physical 
examination demonstrated that his heart and lungs were 
normal.  

In May 1980, the veteran sought VA outpatient treatment for 
concerns regarding his blood pressure.  At that treatment 
session, the veteran's blood pressure was determined to be 
160/100.  The treating physician diagnosed hypertension.  

A July 1980 VA examination included the diagnoses of residual 
shell fragment wound to the left upper arm, residuals shell 
fragment wound to the left chest with a retained foreign 
body, residual shell fragment wound to the right anterior 
lower right neck with a retained foreign body and fracture of 
the right first rib.  In addition, the veteran had a blood 
pressure reading of 152/84 in the sitting position.  X-rays 
taken of the veteran's chest showed no acute processes and 
multiple metallic foreign bodies in both lung fields.  Also, 
a neuropsychiatric evaluation demonstrated that the veteran 
was rather tense and anxious, and restless and that he had a 
rather nonchalant attitude, some apprehension, a low 
self-image, and some emotional lability and problems in 
adjustment.  The veteran reported that he continued to work, 
was beginning to have some contact with persons of the 
opposite sex, and stayed in contact with his parents.  The 
examiner concluded that the veteran seemed to be making some 
effort to make his life more meaningful and trying to adjust.  
The examiner diagnosed anxiety neurosis with some increasing 
physical problems.  

In an August 1980 rating action, it was determined that the 
additional evidence supported an increased rating of 
30 percent for the veteran's service-connected anxiety 
reaction with depression.  

Subsequently, in April 1987, the veteran was hospitalized 
overnight at a VA medical facility for treatment for an 
adjustment disorder with a mixed emotional state and for a 
moderate generalized anxiety disorder.  Borderline 
hypertension was also listed as an Axis III diagnosis.  
Factors contributing to the veteran's state of agitation and 
unease included job dissatisfaction as well as difficulties 
with his 15-year-old son.  The veteran denied a change in 
sleeping patterns, fatigue, weight loss, a decrease in 
appetite, delusional thoughts or ideations, auditory or 
visual hallucinations, and suicidal or homicidal ideations.  

VA medical records dated from June 1992 to April 1995 reflect 
periodic psychiatric treatment.  In addition, these records 
reflect the following elevated blood pressure 
readings:  128/92 in June 1992, 131/94 in September 1992, 
130/90 in August 1993, 122/92 in December 1993, 140/80 in May 
1994, 118/90 in March 1995, and 160/80 in January 1995.  

An August 1995 VA mental disorders examination demonstrated 
that the veteran was adequately dressed and groomed, alert, 
oriented, cooperative, depressed, tense and restless, and 
tearful at times and that he had an anxious mood, sweaty 
hands, a sad expression, some memory difficulties (moderate 
impairment of immediate and recent memories and intact remote 
memory), limited eye contact, retarded psychomotor activity, 
fair insight, adequate concentration, as well as intact fund 
of general information, abstract thinking, and judgment.  The 
veteran reported that he had not worked since May 1994, when 
he was laid off from his full-time job driving a delivery 
truck due to "a cut back."  The examiner observed that the 
veteran frequently sighed during the interview, displayed 
more or less constant hand rubbing, never smiled or laughed, 
and did not appear to be psychotic.  The examiner diagnosed 
an anxiety reaction with depression.  

In September 1995, the Roanoke Regional Office considered 
this additional evidence.  It was concluded that the records 
supported the award of a total schedular evaluation of 
100 percent for the service-connected anxiety neurosis with 
depression.  

Subsequent VA medical records dated from March 1996 to April 
1997 reflected sporadic psychiatric treatment sessions as 
well as the following episodes of elevated blood pressure 
readings:  140/98 and 156/94 in April 1996, 156/102 in 
September 1996, 118/90 in March 1995, 158/110 in June 1996, 
152/102 in September 1996, 142/100 (in the sitting position) 
in October 1996, 140/82 in April 1997, and 135/98 in 
September 1997.  X-rays taken of the veteran's chest in 
August 1996 showed that he had a heart of normal size.  
Further, an April 1997 outpatient psychiatric evaluation 
included the veteran's complaints of nightmares, excessive 
appetite, as well as some intrusive thoughts.  

In addition, private medical records dated from June to 
August 1996 include the veteran's August 1996 complaints of 
chest pain as well as his denial of a history of cardiac 
disease.  X-rays taken of the veteran's chest at that time 
showed no acute cardiopulmonary disease.  These radiographic 
films reflected a heart and mediastinum which were normal for 
the veteran's age.  An electrocardiogram completed at that 
time showed sinus tachycardia and was otherwise normal.  

Thereafter, in November 1997, the veteran underwent another 
VA mental disorders examination by the same examiner who had 
conducted the prior evaluation in September 1995.  The more 
recent examination demonstrated that the veteran was nicely 
dressed and groomed, alert, oriented, cooperative, 
responsive, and very tense and restless and that he had an 
anxious and depressed mood, sweaty hands, memory 
concentration difficulties, limited speech (which was also 
clear, relevant, and logical), an appropriate but restricted 
affect, psychomotor activity which was within normal limits, 
thinking which was free of any loosing of association or 
flight of ideas, paranoid thought content with no gross 
delusions, fair insight, moderately impaired immediate and 
recent memories, intact remote memory, moderately impaired 
concentration, intact fund of general information and 
abstract thinking, and poor judgment.  The examiner observed 
that the veteran smiled and laughed on a limited basis and 
that he did not appear to be hallucinating during the 
interview.  The examiner diagnosed anxiety neurosis with 
depression.  

Two weeks later in November 1997, the veteran was 
hospitalized at a private medical facility for complaints of 
chest pain.  Results of an initial electrocardiogram 
(including an atrioventricular block, possible right 
ventricular hypertrophy, a possible septal infarct, 
inferolateral injury pattern, and an acute myocardial 
infarction) completed on admission in November 1997 were 
determined to be abnormal as compared to the study previously 
done in August 1996.  A second electrocardiogram completed 
later on the same day in November 1997 confirmed that the 
veteran had had an acute inferior myocardial infarction.  The 
treating physician expressed his opinion that the veteran had 
"probably . . . been having myocardial infarctions for 
several days and probably infarcted a large portion of his 
heart which made it unable to sustain any useful 
contraction."  The final diagnosis was cardiac arrest 
secondary to myocardial infarction.  

Thereafter, in November 2001 prior to receipt of the August 
1996 private medical records and November 1997 private 
terminal hospitalization reports, a VA examiner reviewed the 
veteran's claims folder.  Following a review of the records 
contained in the veteran's claims folder, the examiner 
expressed his opinion that "[i]t would certainly be a matter 
of medical speculation to say that any of [the] veteran's 
service-connected problems are related to his cause of death, 
which was listed as [an] acute myocardial infarction."  In 
addition, the examiner expressed his opinion that a 
determination that the medications that the veteran was 
taking at the time of his death caused the heart attack which 
led to his death could not be made without speculation.  The 
examiner explained that, although the veteran's complaints of 
chest pain which were initially diagnosed as a hiatal hernia 
could have represented a heart problem, a relationship 
between such chest pains and the veteran's service-connected 
neurosis could not be made without resorting to medical 
speculation.  The examiner further noted that, although there 
is some belief that anxiety can be a risk factor for coronary 
artery disease, "there is certainly not a consensus on this 
issue, and as stated, this would be just speculation."  

In August 2002, this same examiner again reviewed the 
veteran's claims folder after the private medical records 
dated in August 1996 and November 1997 had been added.  In 
the August 2002 record, the examiner specifically stated that 
his opinions remained the same as they had been at the time 
of his November 2001 report.  In particular, the examiner 
again concluded that "[i]t . . . would be speculative to say 
whether . . . the veteran's anxiety disorder or any of his 
medications . . . [c]aused, hastened, or substantially . . . 
contribute[d] to the veteran's death."  

Analysis

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2002).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2002).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2002).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2002).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a cardiovascular disorder becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such a disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

The certificate of death indicates that the veteran in the 
present case died on November [redacted] 1997 at the age of 51 years 
as a result of an acute myocardial infarction.  At the time 
of the veteran's death, service connection had been 
established for the following disabilities:  anxiety neurosis 
with depression (100% from March 1995), residuals of a shell 
fragment wound to the left upper arm (30% from December 
1967), residuals of a shell fragment wound to the left chest 
with a retained foreign body (20% from December 1967), 
residuals of a shell fragment wound to the right anterior 
neck with a retained foreign body and a fracture of the right 
first rib (20% from December 1967), residuals of a shell 
fragment wound to the lower lip (10% from December 1967), 
residuals of a shell fragment wound to the left index finger 
(0% from December 1967).  

Throughout the current appeal, the appellant has contended 
that the veteran's acute myocardial infarction, which led to 
his death, occurred as a result of his service-connected 
anxiety neurosis with depression.  In particular, throughout 
the current appeal, the appellant has maintained that the 
medications that the veteran took for his service-connected 
psychiatric disorder led to the heart attack which resulted 
in his death.  

As the Board has discussed in this decision, a VA physician 
reviewed the veteran's claims folder, including all of the 
pertinent evidence contained therein.  Significantly, this 
doctor concluded that a determination that the veteran's 
service-connected anxiety neurosis with depression, or 
medication that he was taking for such a disorder, caused or 
contributed in any way to the heart attack which led to his 
death could not be made without resort to speculation.  
Moreover, no competent medical evidence has been received to 
refute this physician's opinion.  

Furthermore, as the Board has discussed in this decision, the 
first competent evidence of hypertension is dated in March 
1979, when, at a VA outpatient treatment session for anxiety 
reaction and probable tension headaches, the veteran was 
found to have elevated blood pressure readings of 160/95 and 
150/100.  In May 1980, the veteran was again found to have an 
elevated blood pressure reading (160/100).  At this 
subsequent treatment session, the treating physician 
diagnosed hypertension.  

Additionally, although the veteran complained of chest pain 
in August 1996, he also denied having a history of cardiac 
disease.  Further, chest X-rays showed no acute 
cardiopulmonary disease as well as a heart and mediastinum 
which were normal for the veteran's age.  An 
electrocardiogram completed at that time showed sinus 
tachycardia but was otherwise normal.  

The first competent evidence of a cardiovascular disease is 
dated in November 1997, when the veteran was treated for the 
myocardial infarction which led to his death.  The treating 
physician expressed his opinion that the veteran had 
"probably . . . been having myocardial infarctions for 
several days and probably infarcted a large portion of his 
heart which made it unable to sustain any useful 
contraction" but did not provide specific information 
regarding the etiology of the veteran's heart attack(s).  
Significantly, the claims folder contains no competent 
evidence associating the myocardial infarction that led to 
the veteran's demise with his active military duty.  See, 
38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. 
§ 3.303(d) (2002).  

Further, the claims folder contains no competent evidence of 
a cardiovascular disorder, including hypertension, within a 
year after the veteran's separation from military duty.  
Consequently, the veteran's myocardial infarction, which led 
to his death, may not be presumed to have been incurred 
during his active military service.  See, 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

Clearly, a disability incurred in service did not cause or 
contribute to the cause of the veteran's death, nor did any 
incident of service contribute substantially or materially to 
the cause of his death.  As such, the Board must conclude 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  Consequently, her claim must be denied.  




ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

